TAYLOR, Judge.
The appellant, Thomas Ray Parnell, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. The trial court denied the petition without allowing the state the opportunity to respond to the petition. The state has the burden to plead and prove any grounds of preclusion. Ex parte Rice, 565 So.2d 606 (Ala.1990). The state, on appeal, has asked that this cause be remanded to the Circuit Court for Mobile County so that the district attorney’s office may file a response to the petition. This cause is remanded to the Circuit Court for Mobile County for proceedings not inconsistent with this opinion. The trial court should amend its order to reflect that it has considered the response filed by the state. Due return should be filed in this court no later than 28 days from the date of this opinion.
Remanded with directions.
All the Judges concur.